                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   UNITED STATES OF AMERICA,
                                   CIVIL No. 17-366 (NLH/JS)
                Plaintiff,
                                   OPINION
        v.

   NOBEL LEARNING COMMUNITIES
   d/b/a CHESTERBROOK ACADEMY,

                Defendant.



APPEARANCES:

JORDAN MILOWE ANGER
DAVID V. SIMUNOVICH
OFFICE OF THE U.S. ATTORNEY
970 BROAD STREET, SUITE 700
NEWARK, NJ 07102

     On behalf of Plaintiff United States of America.

BONNIE M. HOFFMAN
ANDREW M. ERDLEN
HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER
20 BRACE ROAD
SUITE 201
CHERRY HILL, NJ 08034-2634

     On behalf of Defendant Nobel Learning Communities d/b/a
Chesterbrook Academy.

HILLMAN, District Judge

     This case concerns Defendant’s alleged violation of Title

III of the Americans with Disabilities Act of 1990 (“ADA”).

Presently before the Court is Defendant’s Objection to Discovery

Order Pursuant to Federal Rule of Civil Procedure 72.
Defendant’s Objection will be denied for the reasons that

follow.

                              BACKGROUND

     The Court takes its facts from Plaintiff’s January 18, 2017

complaint and various letters, opinions, orders, and transcripts

concerning the discovery dispute.     Defendant Nobel Learning

Communities (“NLC”) is the owner and operator of the

Chesterbrook Academy (“Chesterbrook”) in Moorestown, New Jersey

(“Chesterbrook Moorestown”).    Chesterbrook offers daycare

services and an educational foundation program for young

children in several states.    M.M., born on July 11, 2011 with

Down syndrome, enrolled at Chesterbrook Moorestown on January 5,

2012.

     Generally, at Chesterbrook, diaper-changing services are

provided to children enrolled in its “Infants,” “Toddlers,” and

“Beginners” programs.   Diaper-changing services are not provided

to children enrolled in its “Intermediates” or “Pre-K” programs.

     In December 2014, Chesterbrook Moorestown informed M.M.’s

parents of its intention to move M.M. into the “Intermediates”

program.   At this time, M.M. still required diapers.    M.M. was

moved into the “Intermediates” program on January 21, 2015.

Chesterbrook Moorestown worked with M.M. to try to get her

toilet trained, setting a deadline pursuant to their alleged

corporate policy for M.M. to be toilet trained by April 1, 2015.

                                  2
     On March 26, 2015, Chesterbrook Moorestown informed M.M.’s

parents that M.M. was being expelled effective April 1, 2015

because she was not toilet trained.    Plaintiff alleges the real

reason for M.M.’s expulsion was her disability.    M.M.’s last day

was March 31, 2015.

     Plaintiff brought a claim under Title III of the ADA asking

for a declaration that Defendant violated Title III of the ADA,

for Defendant to be enjoined from engaging in discrimination

against individuals with disabilities and from failing to comply

with Title III of the ADA, for an award of compensatory damages

to M.M. and M.M.’s parents, and for a civil penalty against

Defendant to vindicate the public interest.

     Defendant filed its Motion to Stay or, Alternatively, for

Partial Dismissal on March 24, 2017.   Defendant argued, in part,

that the request for injunctive relief was too broad and not

based upon sufficient factual allegations.    Defendant insisted

that the complaint only concerns one individual and one facility

– not a nationwide wrong.   After being fully briefed, this Court

decided in an October 19, 2017 Order and Opinion that it was

premature to dismiss the request for injunctive relief.    In

doing so, the Court opined that full discovery was necessary and

that only after liability was determined on all claims could it

determine whether to grant injunctive relief.

     As the parties entered the discovery phase of this case, a

                                 3
disagreement sparked over the proper scope of discovery.

Plaintiff asserted (based on Defendant’s admissions) that NLC

did not have a corporate policy concerning toilet training, but

rather had a general practice – with exceptions – of not

permitting diapering in the Intermediate classrooms.    Plaintiff

wished to explore this assertion and served various discovery

requests upon Defendant relating to this policy.   These

discovery requests sought information for the five years

preceding the expulsion of M.M. and specified various

Chesterbrook facilities in Pennsylvania, New Jersey, and

Maryland run by NLC.   Defendant resisted these discovery

requests on grounds that the only permissible scope was one

limited to the two-year time period preceding the expulsion of

M.M. and the Chesterbrook Moorestown facility.

     Because the parties could not resolve this issue on their

own, the discovery dispute was presented to United States

Magistrate Judge Joel Schneider through letters in April 2018

from both parties.   On April 10, 2018, Judge Schneider held oral

argument.   Judge Schneider ruled orally at the hearing and

distilled his rulings into a written order filed on April 17,

2018.   This Court will discuss the details of the oral ruling as

relevant, infra.   Generally, however, Judge Schneider ruled that

discovery was appropriate into facilities other than

Chesterbrook Moorestown for children other than M.M. and for

                                 4
five years preceding the incident.

     On April 30, 2018, Defendant NLC filed an objection to

Judge Schneider’s ruling.       This objection has been fully briefed

by both parties and is ripe for adjudication.

                                 ANALYSIS

     A.      Subject Matter Jurisdiction

     This Court has federal question jurisdiction pursuant to 28

U.S.C. § 1331, as Plaintiff’s claims arise under Title III of

the ADA.

     B.      Rule 72 Standard

     A United States Magistrate Judge may hear and determine any

non-dispositive pretrial matter pending before the court

pursuant to 28 U.S.C. § 636(b)(1)(A).       See also L. Civ. R.

72.1(a)(1).     Federal Rule of Civil Procedure 72 provides

litigants with a mechanism to object to a non-dispositive ruling

made by a magistrate judge.      A party may file a timely objection

to a magistrate judge’s order with the district judge on the

case.     FED. R. CIV. P. 72(a); L. Civ. R. 72.1(c)(1).   The standard

of review of a magistrate judge's decision depends on whether

the motion is dispositive or non-dispositive.       A district court

judge will only reverse a magistrate judge’s opinion on non-

dispositive matters if it is “clearly erroneous or contrary to

law.”     28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a); L. Civ. R.

72.1(c)(1)(A).

                                     5
     Under this standard, a finding is clearly erroneous when

“although there is evidence to support it, the reviewing court

on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.”    S. Seas

Catamaran, Inc. v. M/V Leeway, 120 F.R.D. 17, 21 (D.N.J. 1988)

(citation omitted).   “A district judge’s simple disagreement

with the magistrate judge’s findings is insufficient to meet the

clearly erroneous standard of review.”    Andrews v. Goodyear Tire

& Rubber Co., Inc., 191 F.R.D. 59, 68 (D.N.J. 2000).    A ruling

is contrary to law if the magistrate judge has misinterpreted or

misapplied applicable law.   Gunter v. Ridgewood Energy Corp., 32

F. Supp. 2d 162, 164 (D.N.J. 1998).    The party filing the notice

of appeal bears the burden of demonstrating that the magistrate

judge’s decision was clearly erroneous or contrary to law.

Exxon Corp. v. Halcon Shipping Co., Ltd., 156 F.R.D. 589, 591

(D.N.J. 1994).

     C.   Rule 26 Standard

     The scope of discovery in a federal action has been

described as “unquestionably broad.”    Zampetis v. City of Atl.

City, No. 51-cv-1231 (NLH/AMD), 2018 U.S. Dist. LEXIS 187937, at

*6-7 (D.N.J. Nov. 2, 2018) (citing Bayer AG v. Betachem, Inc.,

173 F.3d 188, 191 (3d Cir. 1999)).    Federal Rule of Civil

Procedure 26(b)(1), which generally governs the scope of

discovery, states:

                                 6
     Unless otherwise limited by court order, the scope of
     discovery is as follows: Parties may obtain discovery
     regarding any nonprivileged matter that is relevant to
     any party's claim or defense and proportional to the
     needs of the case, considering the importance of the
     issues at stake in the action, the amount in controversy,
     the parties’ relative access to relevant information,
     the parties’ resources, the importance of the discovery
     in resolving the issues, and whether the burden or
     expense of the proposed discovery outweighs its likely
     benefit. Information within this scope of discovery need
     not be admissible in evidence to be discoverable.

FED. R. CIV. P. 26(b)(1).

     “District Courts have wide discretion in matters of case

management and discovery.”    Hill v. Barnacle, No. 17-2448, 2018

U.S. App. LEXIS 25944, at *4 (3d Cir. Sept. 13, 2018) (citing ZF

Meritor, LLC v. Eaton Corp., 696 F.3d 254, 268 (3d Cir. 2012)).

It is under these legal standards that this Court will review

Judge Schneider’s decision.

     D.     Defendant’s Rule 72 Objection

     Defendant NLC argues that three reasons require this Court

to overturn the decision of Judge Schneider.    This Court will

address each argument in turn.

          a. Whether the October 19 Opinion Approves Discovery on
             the ADA Claim Made

     First, NLC argues that Judge Schneider’s April 17 Order

erroneously interpreted this Court’s October 19th Opinion by

determining incorrectly that the Opinion opined on the scope and

type of discovery available.    NLC argues the October 19th

Opinion (as relevant to the present issue) only determined the

                                  7
merits of its Motion to Dismiss, not what discovery may be

granted.

     NLC is correct.   The Court’s October 19th Opinion did not

opine on the precise scope and type of discovery available and

was not intended to usurp Judge Schneider’s role in that

process.   The Opinion was one concerning a motion to dismiss; no

discovery issues were presented to this Court for adjudication.

This Court’s determination that dismissal was unwarranted and

that the matter should proceed to “full discovery” after denying

that motion is not the same as determining what discovery is

necessary or appropriate under the unique circumstances of this

case.

     There is nothing in this record to suggest Judge Schneider

misapprehended his full role in guiding discovery within his

discretion and the governing rules of procedure.   Nor was it

incorrect for Judge Schneider to review and to take into

consideration this Court’s determinations on Defendant’s Motion

to Dismiss.   This Court finds no evidence within Judge

Schneider’s oral or written discovery rulings showing he

believed this Court had predetermined the type or scope of

discovery and was therefore bound by such rulings.   Judge

Schneider merely reviewed the October 19th Opinion in

conjunction with his rulings on discovery to insure consistency

with this Court’s rulings and the law of the case and then

                                 8
thoughtfully and methodically supported his ruling on

independent and substantial grounds.     Accordingly, this Court

finds Defendant’s first argument does not show that Judge

Schneider’s opinion was clearly erroneous or contrary to law and

this Court will not disturb his discovery ruling on this ground.

          b. Whether a Factual Basis Exists in the Complaint to
             Support Discovery

     Next, NLC argues that a prayer for relief – here the prayer

for injunctive relief – cannot alone support discovery.

Instead, NLC argues, discovery must be supported by factual

allegations within the complaint.     NLC asserts that the only

basis for Judge Schneider’s discovery ruling was the prayer for

relief.    Assuming the veracity of Defendant’s argument, the

complaint provides sufficient factual allegations.

     The complaint contains numerous allegations that Defendant

did not challenge at the motion to dismiss stage and neglects to

discuss now.    The complaint alleges that the “Attorney General

has commenced this action based on a determination that a person

or group of persons has been discriminated against” at NLC.

(Compl. ¶ 2.)    Moreover, it states that “NLC discriminated

against individuals on the basis of disability in the full and

equal enjoyment of its goods, services, facilities, privileges,

advantages, or accommodations in violation of Title III.”

(Compl. ¶ 29.)    It also states that it failed to “make


                                  9
reasonable modifications . . . to individuals with disabilities”

and that “[i]ndividuals were aggrieved by Defendant’s

discriminatory actions.”   (Compl. ¶ 29(a), (d).)

     Whether Defendant now believes those allegations are

conclusory or not, the complaint was allowed to move forward

without challenge to the nature of those allegations.     Those

factual allegations support Plaintiff’s request for discovery

beyond Chesterbrook Moorestown as the allegations appear to

relate to Chesterbrook in general, not just its location in

Moorestown.   As Defendant admits, “[i]t is a fundamental

principle of Civil Procedure that a party may only take

discovery to develop its factual allegations.”   This Court does

not find that Judge Schneider’s decision allowing the discovery

related to extant factual allegations in the operative complaint

to be clearly erroneous or contrary to law.

     Even if that decision was clearly erroneous or contrary to

law on the above ground, that error was harmless as another,

independent basis exists supporting the grant of discovery.       See

FED. R. CIV. P. 61 (“At every stage of the proceeding, the court

must disregard all errors and defects that do not affect any

party’s substantial rights.”).   Judge Schneider did not rely

only upon the request for injunctive relief in granting

Plaintiff’s discovery request.   The transcript of the hearing

reveals four reasons upon which Judge Schneider based his

                                 10
decision: (1) to determine whether an accommodation was

reasonable, (2) to determine whether a corporate policy or

practice existed, (3) to determine the merits of Plaintiff’s

request for corporate-wide relief, and (4) to allow discovery

because this Court denied Defendant’s Motion to Dismiss the

company-wide injunction.   As discussed in more detail infra,

Judge Schneider advanced separate reasons that could have    each

independently supported the discovery ordered.   On that basis,

this Court also finds that Judge Schneider’s decision is not

clearly erroneous or contrary to law.

       c. Whether the Claims in this Case May Limit Discovery

     Next, NLC argues Plaintiff may not use discovery to

identify similarly situated persons.    NLC asserts that this case

is limited to a claim concerning reasonable modification, not

disparate treatment.   As a result, Defendant argues the only

relevant discovery must be related to the treatment of M.M. at

the Chesterbrook Moorestown facility.   Plaintiff counters that

it has pleaded a claim affording it the right to take discovery

on comparators: a disparate treatment claim.   Plaintiff points

to the statutory text of the ADA and its complaint to show it

should be allowed discovery into how NLC treated others at

various Chesterbrook facilities.

     Defendant claims to have cited numerous cases for the

proposition that reasonable accommodations cases are different

                                11
than disparate treatment cases and – of utmost importance in

this case – reasonable accommodations cases do not permit the

discovery of comparators.     The case law cited does not bear out

this argument.   This Court will address each case in turn.

     Defendant first cites PGA Tour, Inc. v. Martin, 532 U.S.

661 (2001) for the proposition that comparator discovery is

irrelevant in a reasonable modification case.     The case

concerned a golfer with a degenerative circulatory disorder who

requested to use a golf cart during official competitions.       Id.

at 668-70.   The case does not stand for the proposition

Defendant asserts it does.     The portion cited by Defendant

relates to the duty of the defendant – when an accommodation is

requested by an individual with a disability - to make “an

individualized inquiry . . . [into] whether a specific

modification for a particular person’s disability would be

reasonable under the circumstances as well as necessary for that

person.”   Id. at 688.

     The Supreme Court, as Plaintiff properly pointed out, did

not opine on the type or scope of discovery in ADA reasonable

accommodation cases.     In fact, contrary to Defendant’s

contentions, the Supreme Court compared the plaintiff in the

case to golfers with lesser disabilities or no disabilities (and

even considered the practices of the Senior PGA Tour) in order

to determine whether an accommodation was reasonable.       Id. at

                                  12
682, 686. 1   This tends to show comparator evidence may be

probative, not irrelevant as Defendant asserts.

     The cases cited in Defendant’s reply brief are also

unpersuasive.    None of the cases are within this Circuit or

District, nor do they opine on the issue at hand – comparator

discovery in an ADA reasonable accommodations case.    One case

finds error in a district court opinion analyzing a reasonable

accommodations case under the McDonnell-Douglas burden-shifting

test used for a disparate treatment case.    Bultemeyer v. Fort

Wayne Cmty. Sch., 100 F.3d 1281 (7th Cir. 1996).    Another case

distinguishes what evidence is needed to propel an ADA

reasonable accommodation claim and an ADA disparate treatment

claim past summary judgment.    Coleman v. Keebler Co., 997 F.

Supp. 1102 (N.D. Ind. 1998).    A third discusses whether a

plaintiff must compare himself or herself with others in order

to prove a reasonable accommodation case.    McGary v. City of


1 This Court understands the interpretation of Martin as
requiring an individualized assessment into whether a reasonable
accommodation should be made. See Starego v. New Jersey State
Interscholastic Athletic Ass’n, 970 F. Supp. 2d 303, 308-09
(“[I]n order to comply with the ADA . . . the Supreme Court
mandated that an individual inquiry must be undertaken.”). But,
the Starego case did not discuss discovery obligations. And,
even in Starego, comparison was made to students without
disabilities. Id. at 317 (“Indeed, the Court’s focus is on
whether Anthony was provided with equal access and opportunity
to play football afforded to every other student without a
disability. That is the very essence of the ADA.”). Again,
this case does not say comparator evidence is irrelevant, just
that an individualized assessment must, at least, be made.
                                 13
Portland, 386 F.3d 1259 (9th Cir. 2004); see also Olmstaed v.

Zimring, 527 U.S. 581 (1999); Page v. Cnty. Of Madera, No. 1:17-

cv-849, 2017 U.S. Dist. LEXIS 199127 (E.D. Cal. Dec. 4, 2017).

This third line of cases does stand for the proposition that

comparator evidence is not necessary to prove an ADA violation,

as even “facially neutral policies may violate the ADA when such

policies unduly burden disabled persons, even when such policies

are consistently enforced.”   Id. at 1265; see also Henrietta D.

v. Bloomberg, 331 F.3d 261 (2d Cir. 2003) (“We have long

recognized that the basic analytical framework of the ADA

includes such a comparative component . . . .   It does not

follow, though, from this framework that a plaintiff must also

demonstrate disparate impact in all cases.”).

     But to say evidence is unnecessary is not the same as

saying it may not be relevant.   This Court will let the statute

be its guide.   The relevant text of the ADA for this reasonable

modification claim, 42 U.S.C. § 12182(b)(2)(A)(ii) states that

“discrimination” includes:

     a failure to make reasonable modifications in policies,
     practices, or procedures, when such modifications are
     necessary to afford such goods, services, facilities,
     privileges, advantages, or accommodations to individuals
     with disabilities, unless the entity can demonstrate
     that making such modifications would fundamentally alter
     the nature of such goods, services, facilities,
     privileges, advantages, or accommodations[.]

(emphasis added).


                                 14
     Defendant has stated it has a general, national practice

concerning toilet training.   This practice is not reduced to

writing, but is only evidenced by actions taken concerning

specific children.   Therefore, Plaintiff may only discover the

actual practice at Chesterbrook facilities by determining what

was done to specific children in similar scenarios.    Discovery

related to that practice is immediately relevant and Judge

Schneider was correct in ordering it.

     Moreover, this discovery may relate to whether modification

is reasonable.   Whether Defendant has made exceptions to this

general practice may help determine whether the modification

requested was reasonable or whether it was an undue burden or a

fundamental alteration.   Surely, this type of discovery will be

beneficial to the ultimate factfinder in determining what is

reasonable.   That determination cannot be made in a vacuum.

Again, Judge Schneider’s decision was not clearly erroneous or

contrary to law.

     Even if this discovery is somehow not relevant to this

reasonable accommodation claim, Plaintiff has also claimed that

disparate treatment occurred under 42 U.S.C. § 12182(b)(1)(A).

Two portions of that subsection (ii) and (iii) specifically make

mention of whether the accommodation is “not equal to that

afforded to other individuals” or “different or separate from

that provided to other individuals.”    Defendant admits that

                                15
comparators are relevant to a disparate treatment claim.

     Defendant’s only argument – on relevancy – is to argue that

Plaintiff did not allege or properly allege a disparate

treatment claim.   It is unpersuasive.   Plaintiff has alleged

that M.M. was expelled from Chesterbrook Moorestown because of

her disability, not because of her toilet training.    In other

words, M.M. was treated differently because of her disability.

Plaintiff has pleaded a disparate treatment claim.    Defendant

had the opportunity to present arguments in favor of dismissal

of the disparate treatment claim, but did not do so.    This is

the improper place to litigate the merits of this claim.    This

Court finds that Judge Schneider’s opinion is neither clearly

erroneous nor contrary to law on this ground.

     Finally, Defendant also cites Kresefky v. Panasonic

Commc’ns & Sys. Co., 169 F.R.D. 54 (D.N.J. 1996) and Bell v.

Lockheed Martin Corp., 270 F.R.D. 186 (D.N.J. 2010) to argue

that the time period for discovery is too broad.    These cases

were brought under different statutes and different factual

scenarios.   How those cases apply here to limit this case is

unclear from Defendant’s argument.    Moreover, those decisions

were not made on relevance grounds, which is the focus of

Defendant’s argument here. 2   Neither opinion sheds any light on


2 The citation to United States v. Univ. of Neb. at Kearney, No.
4:11CV3209, 2014 U.S. Dist. LEXIS 118073 (D. Neb. Aug. 25, 2014)
                                 16
the relevance of this discovery – based on the time period at

issue – in this case. 3   Accordingly, this Court again finds Judge

Schneider’s decision was not clearly erroneous or contrary to

law.

                              CONCLUSION

       For the reasons stated in this Opinion, this Court will

deny Defendant’s Objection.

       An appropriate Order will be entered.



Date: December 19, 2018                 s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




is equally unpersuasive, as the decision to deny discovery to
the United States was made on proportionality, not relevancy
grounds.

3 This Court will not address in detail the remainder of
Defendant’s arguments in its reply brief. The argument as to
the ordered discovery’s relevance to NLC’s defenses and an
earlier lawsuit brought by the United States are mooted by the
findings in the above opinion. The argument as to
proportionality is not properly before this Court and it will
not be decided in this Opinion.
                                  17
